Citation Nr: 0821976	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right shoulder sprain. 

2.  Entitlement to an initial compensable evaluation for 
perforated tympanic membrane, right ear.  

3.  Entitlement to service connection for status post left 
shoulder pain with history of dislocation.  

4.  Entitlement to service connection for residuals of rib 
fracture (claimed as chest injuries).  

5.  Entitlement to service connection for hearing loss, to 
include as a result of service-connected perforated tympanic 
membrane, right ear.  




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2001 to January 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran has asserted that he may have hearing loss as a 
result of his service-connected perforated tympanic membrane, 
right ear.  This is a new theory, the relevant issue on the 
cover page has been changed to reflect such.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service representative is the National 
Association of County Veterans Service Officers (NACVSO), as 
verified in his April 2004 signed power of attorney.  
However, a review of the claims file indicates that the 
NACVSO did not submit a completed Statement of Accredited 
Representation in Appealed Case (VA Form 1-646) prior to the 
RO certifying the case to the Board in September 2007.  It is 
indicated that the organization was not on site at the RO.  
It is unclear, however, if the RO provided the NACVSO local 
representative with the VA Form 1-646 and an opportunity to 
come to the RO and review the case prior to it being sent to 
the Board in September 2007.  In the interest of due process 
and fairness, this must be done prior to appellate 
consideration of his claims.  On remand, the veteran's 
representative should be given an opportunity to submit 
further argument in support of the veteran's claims.  38 
C.F.R. § 20.600 (2007).

Turning to another matter, the veteran has repeatedly failed 
to report for relevant VA examinations.  On one occasion he 
reportedly rescheduled his examination, on another he states 
that he rescheduled his examination although such is not 
shown in the evidence of record, and on a third occasion no 
explanation for his absence has been offered.  The veteran is 
advised that at least in part the purpose of these missed 
examinations and any examinations that may be scheduled upon 
remand is to obtain information or evidence (or both), which 
may be dispositive of the appeal.  The veteran should be 
allowed 1 more opportunity to report for relevant VA 
examinations if he affirmatively states that he is willing to 
report to any scheduled VA examinations.  If the veteran 
indicates such willingness he should be scheduled for VA 
examinations appropriate for his claims as discussed below.   

The veteran is hereby placed on notice that his claims will 
be rated based on the evidence of record in the event he does 
not indicate a willingness to report for any VA 
examination(s) or if he fails to report for any scheduled VA 
examination(s).  See 38 C.F.R. § 3.655(b) (2007).

Finally, as noted in the Introduction, the veteran has 
indicated that he may have hearing loss as a result of his 
service-connected perforated tympanic membrane, right ear.  
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
veteran has not been provided proper notice as to what is 
needed to substantiate a claim for service connection on a 
secondary basis.  Such notice should be provided.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be issued a VCAA 
letter appropriate for his claim of 
entitlement to service connection for 
hearing loss, to include as secondary to 
service-connected perforated tympanic 
membrane, right ear, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  

In this letter, the veteran should be 
asked if he is willing to report to VA 
examinations relevant to his present 
claims.  Sufficient time for response 
should be allowed.

2.  If the veteran affirmatively states 
that he is willing to report to any 
scheduled VA examination(s), he should be 
scheduled for appropriate VA 
examination(s) to determine: (1) the 
current level of severity of his right 
shoulder sprain; (2) the current level of 
severity of perforated tympanic membrane, 
right ear; (3) whether he has any current 
left shoulder disability that is more 
likely than not (e.g., a 50 percent or 
greater probability) a result of his 
active military service, to include from 
an in-service motor vehicle accident or 
in-service fall; (4) whether he has any 
current residual of a rib fracture or any 
other "chest injury" that is more likely 
than not a result of his active military 
service, to include from an in-service 
fall; and, (5) whether the veteran has 
current hearing loss disability that is 
more likely than not a result of his 
active military service or as a result of 
his service-connected perforated tympanic 
membrane, right ear.  

The claims folder should be made available 
to any examiner for review prior to any 
opinion being entered.  All pertinent 
findings should be reported in detail and 
any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.    

3.  Further adjudication should then be 
undertaken in accordance with applicable 
procedures.  The AMC/RO should solicit, 
and document its efforts to obtain a 
completed VA Form 646, or equivalent, from 
the veteran's representative prior to 
recertifying the appeal to the Board.  The 
representative should be offered the 
opportunity to come to the RO and review 
the claims folder as needed.  If, for some 
reason contact cannot be made with the 
representative, the veteran should be so 
notified to ensure that his due process 
rights are protected.  Readjudication 
should include consideration of the newly 
raised issue of secondary service 
connection as noted above.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order after 
application of applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




